DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of “capacitors placed on top of one or more pin arrays” is ambiguous and confusing in light of the specification.  As shown in the figures, it is confusing 
Regarding claim 1, the limitation of “respective sockets on top of a printed circuit board” is confusing and ambiguous in light of the specification.  It is confusing and ambiguous what defines the “socket.”   As shown in figure 2, the lead line for “socket” 12 goes to the top surface of pcb 10.  Does this mean that the “socket” is the top of the PCB 10?  What is the difference between the PCB 10 and the socket 12?  The limitation is given little weight.
The limitation of “to decouple the PDN” is indefinite.  What is being decoupled from the PDN?
The limitation of “resulting in lowering impedance to benefit frequency range of the PDN to effect a performance improvement in spring-pin inductance from a transmission line thereby reducing a power supply ripple” is indefinite and confusing.  The entire limitation is confusing and ambiguous and given little weight.  Terms such as “to benefit frequency range” and “to effect a performance improvement” have no definite meaning.
Regarding claim 2, limitations of “one or more pins that touches or makes contact with said plated inner one or more spring pins in said PCB as it is held in place . . . for a fine pitch solution of approximately 0.4 mm and 0.35 mm pitch sockets” is confusing and indefinite.   The entire limitation is confusing and ambiguous.  “Said plated inner one or more spring pins . . .” 
The limitations are given little weight. 
Regarding claim 3, the limitations regarding “said holes or vias . . .” lack antecedent basis and are indefinite.  What holes or vias?   The term “hole to copper tolerance” is indefinite and confusing.  The entire claim is ambiguous and indefinite (e.g., “said holes or vias have room for hole to copper tolerance . . .”).  The limitations are given little weight.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 4 claims a method for “building holes or vias . . . according to claim 3.”  Claim 4 does not include all the  limitations of parent claim 1 since it is drawn to a method for building only particular structures recited in claim 3 and not the structure set out in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The limitations are given little weight.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. US 7663387 (“Yoshida”).  Regarding claim 1, as understood by the examiner, the claimed device is disclosed by, or obvious, in view of Yoshida.  Yoshida discloses a structure for forming (i.e., capable of forming) an electrical interconnects mechanism in a Power Distribution Network (PDN), comprising: capacitors 9 placed on top of one or more pin arrays (1POW, 1GND, 1SIG) in one or more respective sockets on top of a printed circuit board (PCB) 2 of the PDN to decouple the PDN and resulting in lowering impedance to benefit frequency range of the PDN to effect a performance improvement in spring-pin inductance from a transmission line thereby reducing a power supply ripple.  Minor variations in device would have been obvious.  Regarding claims 2-4, the limitations would have been obvious variations in view of the 35 USC rejections set out above.  Regarding particular dimensions of the various structures, at the time of the invention, workable dimensions of the device would have been a matter of routine experimentation.    In re Antonie, 559 F.2d 618 (CCPA 1977).    See In re Aller, 105 USPQ 233 .

	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita US 7129728.  Regarding claim 1, as understood by the examiner, the claimed device is disclosed by, or obvious, in view of Kinoshita.  Kinoshita discloses a structure for forming (i.e., capable of forming) an electrical interconnects mechanism in a Power Distribution Network (PDN), comprising: capacitors 113 placed on top of one or more pin arrays (103) in one or more respective sockets on top of a printed circuit board (102) of the PDN to decouple the PDN and resulting in lowering impedance to benefit frequency range of the PDN to effect a performance improvement in spring-pin inductance from a transmission line thereby reducing a power supply ripple.  Minor variations in device would have been obvious.  Regarding claims 2-4, the limitations would have been obvious variations in view of the 35 USC rejections set out above.  Regarding particular dimensions of the various structures, at the time of the invention, workable dimensions of the device would have been a matter of routine experimentation.    In re Antonie, 559 F.2d 618 (CCPA 1977).    See In re Aller, 105 USPQ 233 (CCPA 1955)(Where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimal or workable ranges by routine experimentation).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/ROSS N GUSHI/Primary Examiner, Art Unit 2833